*391The opinion of the court was delivered by
Breaux, J.
The plaintiff prosecutes this appeal from an order of the District Court dissolving the writ of injunction sued out by plaintiff on bond fixed by the court.
In this court the defendants moved to dismiss the appeal on a number of grounds chiefly.
That the injury apprehended by the plaintiff was not susceptible of adequate compensation in damages.
For reasons assigned in the case just decided, of the Southern Cotton Oil Company vs. Leathers et al., the appeal is dismissed. The facts are the same in this and in the cited case.